AO 245B (CASD Rev. l/19)Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COl~RT                                            DEC 1 S 2019
                                             SOUTHERN DISTRICT OF CALIFORNIA                           CLERK, 11.::":' Dl:.:iH:!CT (;ouwr
                                                                                                    ~)OUTHH:N U!STR.:GT Or c,,uFui"{I\Jl,t.
             UNITED STATES OF AMERICA                                JUDGMENT IN A eruMINAL CA~ _______ c::i,::,un_
                                   V.                                (For Offenses Committed On or After November 1, 1987)
          JAIR ALBERTO MOLINA PEREZ (1)
                    aka Chicle                                          Case Number:          3:18-CR-00196-LAB

                                                                     Ricardo M. Gonzalez
                                                                     Defendant's Attorney
USM Number                         84103-298

• -
THE DEFENDANT:
0    pleaded guilty to count(s)           TWO of the Indictment

D    was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                       Count
21 :959, 960, 960; 46:70507, 21 :853 - International Conspiracy To Distribute Controlled                                       2




    The defendant is sentenced as provided in pages 2 through                   3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

0    Count(s)   ___ ___________
                        _.;_
                  remaining                                     is           dismissed on the motion of the United States.

0    Assessment: $100.00


•    JVTA Assessment*:$

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 0   No fine                       •    Forfeitur~ pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     HON. LARR              ALAN BURNS
                                                                      CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JAIR ALBERTO MOLINA PEREZ (1)                                             Judgment - Page 2 of 3
CASE NUMBER:              3: l 8-CR-00196-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 78 months




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       MIAMI FLORIDA DESIGNATION




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
                -------              --    A.M.                on
                                                                    ------- ------- ----
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •     as notified by the United States Marshal.
      ·•    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.
      ------------

                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3:18-CR-00196-LAB ·
,,    '



      · AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

          DEFENDANT:              JAIRALBERTO MOLINA PEREZ (1)                                    Judgment - Page 3 of 3
          CASE NUMBER:            3: 18-CR-00196-LAB

                                                     SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     5 years terms


                                           SPECIAL CONDITIONS OF SUPERVISION

          •    Do not enter the United States illegally.

          •    The defendant must not commit another federal, state or local crime.

          II




                                                                                                  3: 18-CR-00 196-LAB
